Citation Nr: 0616173	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  98-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a prostate disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In 
September 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge, and in October 
2004, the claim was remanded for additional evidentiary 
development.  Subsequently, the case was sent to the Appeals 
management Center (AMC) in Huntington, West Virginia.  The 
case is now before the Board for further appellate 
consideration.  

In a statement recently added to the record, the veteran 
raised the issue of entitlement to an increased rating for 
service-connected deviated nasal septum.  This issue is 
referred to the RO for appropriate action.  


FINDING OF FACT

The medical evidence of record supports a conclusion that the 
veteran has urological complications secondary to gonorrhea, 
to include a prostate condition, which are attributable to 
military service.  


CONCLUSION OF LAW

Service connection for urological complications, to include a 
prostate condition, is warranted.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.202 
(2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of service connection for 
a prostate disorder has been properly undertaken or is 
irrelevant due to the decision reached below.



The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In this case, the veteran is seeking service connection for a 
prostate disorder.  As noted in the Board's October 2004 
remand decision, the veteran asserted that a September 2004 
hearing that current prostate problems resulted from 
inservice treatment for gonorrhea.  As this contention had 
not been addressed, the claim was remanded for an etiological 
opinion.  

Review of the service medical records reflects that the 
veteran was indeed treated for recurrent gonorrhea during 
service.  Initially, he was seen for urethral discharge for 
which he received numerous injections of penicillin.  An 
entry dated on October 23, 1945, notes recurrent gonorrhea 
with positive smear 2 1/2 weeks after initial treatment.  



Post service private and VA records include a private 
physician's June 1992 statement in which he noted that the 
veteran had been under his care since 1977 for urethritis.  
The veteran was last seen in January 1983, at which time he 
had some mild dysuria.  The physician noted that the 
veteran's urologic condition had been stable since then.  

Additional post service treatment records are dated through 
2005.  Essentially these documents reference treatment for 
conditions other than the one on appeal.  The Board notes, 
however, that a history of benign prostatic hypertrophy and 
an enlarged prostate were noted in 2001.  Proctitis was noted 
in 2002.  

VA records dated in 2004 and 2005 refer to problems with an 
enlarged prostate to include frequency and flow of urination.  
Medications were prescribed, but his condition was resistant.  
When examined by VA in January 2005, the examiner noted that 
the veteran was treated during service for a slight drip from 
the penis, but there was no pain or dysuria, and no exposure 
to a sexually transmitted disease.  He added that therefore, 
it was unlikely to have been gonorrhea.  The final diagnoses 
included prostate enlargement, longstanding lower urinary 
tract symptoms, frequency, urgency, and incontinence, and 
elevated prostatic specific antigen (PSA).  

Another VA physician reported in February 2005 that she was 
requested to evaluate the veteran for any possible 
gastrointestinal (GI) side effects secondary to his gonorrhea 
in the 1940s.  Upon "review and history from the 
patient"she did not find that the veteran had GI 
complications secondary to gonorrhea, but she did opine that 
he had urological complications secondary to gonorrhea, to 
include a prostate condition, in which he would be evaluated 
by the urologist.  

In an addendum to the January 2005 exam summarized above, the 
examiner who conducted that evaluation noted that the claims 
file was reviewed.  He also noted that the claims file 
included the June 1992 statement as reported above and that 
the veteran's PSA was 1.98 in April 1998.  

In a May 2006 brief in support of the veteran's claim as 
provided by his service representative, it was asserted that 
the January 2005 VA examination and addendum which did not 
support the veteran's contentions were inadequate for 
consideration.  The representative asserted that the examiner 
clearly misrepresented or misinterpreted the facts in the 
case as he stated that the veteran was not treated for 
gonorrhea during service when the service medical records 
clearly reflect that he was.  Instead, the representative 
argued that the claim should be granted based on the other VA 
examiner's opinion which found that the veteran's urological 
condition, to include a prostate disorder, was related to 
inservice treatment for gonorrhea.  

The Board agrees.  In this case, it is undisputed that the 
veteran currently has urological conditions, to include an 
enlarged prostate, longstanding lower urinary tract symptoms, 
frequency, urgency, and incontinence, and elevated prostatic 
specific antigen (PSA).  Additionally, the service records 
clearly reflect that he was indeed treated during service for 
recurrent gonorrhea and received several penicillin 
injections.  The case hinges on whether a medical nexus can 
be demonstrated between the veteran's current urological and 
prostate problems and the inservice treatment.  The Board 
agrees with the representative's assessment that the January 
2005 report and addendum are inadequate to consider in that 
the examiner's opinion is based on misinterpretation of the 
service medical records.  While it is unclear as to the 
thoroughness of her exam and review of the record, it is 
clear that the VA examiner in February 2005 provided an 
opinion in which she opined that the veteran did have 
urological complications secondary to gonorrhea, to include a 
prostate condition.  As he was treated during service for 
recurrent gonorrhea, the evidence is at least in equipoise 
with regard to whether the veteran's urological conditions, 
to include a prostate disorder, is attributable to military 
service, specifically his treatment for gonorrhea.  As all 
benefit of the doubt is resolved in the veteran's favor, 
service connection for the claimed disability is accordingly 
allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  




ORDER

Entitlement to urological complications, to include a 
prostate disorder, is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


